Order and judgment (one paper), Supreme Court, New York County (Richard Braun, J.), entered August 28, 2002, which denied and dismissed the petition pursuant to CPLR article 78 challenging respondent’s determination denying petitioner’s application for discretionary release on parole, unanimously affirmed, without costs.
Inasmuch as petitioner did not demonstrate that respondent, in passing upon the merits of his application for discretionary release on parole, failed to consider the factors enumerated in Executive Law § 259-i (2) (c) or afforded any of those factors either insufficient or excessive weight, the petition was properly denied. Respondent properly took into account petitioner’s demonstrated propensity for violence and the extremely serious nature of the crime for which he had been incarcerated (see Matter of Silmon v Travis, 95 NY2d 470 [2000]; Matter of Torres v New York State Div. of Parole, 300 AD2d 128 [2002]). *575Concur — Nardelli, J.P., Tom, Sullivan, Ellerin and Friedman, JJ.